ON ORDER TO SHOW CAUSE
PER CURIAM.
After affirming the order dismissing Mark Eric Osterback’s latest rule 3.850 motion for postconviction relief based on newly discovered evidence, this court issued an order directing Osterback to show cause why he should not be barred from further pro se filings in this court. See State v. Spencer, 751 So.2d 47 (Fla.1999).
Osterback filed a response and a motion for rehearing, asserting that his latest appeal possessed merit and that this court overlooked or misapprehended several issues. However, as this is Osterback’s fifth meritless pro se postconviction appeal in this court attacking his judgment or sentence in Seminole County Case No. 88-3408-CFA, we conclude that Osterback is *888abusing the judicial process and should be barred from further pro se filings.
We now prohibit Mark Eric Osterback from filing with this court any more pro se petitions or appeals concerning Seminole County Case No. 88-3408-CFA. The clerk of this court is directed not to accept any further pro se papers from Osterback that violate this prohibition. Any additional petitions or notices of appeal regarding this case will be accepted only if signed by a member in good standing of The Florida Bar. See Floyd v. State, 62 So.3d 1228 (Fla. 5th DCA 2011).
Future pro se filings PROHIBITED; CERTIFIED opinion forwarded to Department of Corrections.
PALMER, LAWSON and EVANDER, JJ., concur.